                                 UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
                                     UNITED STATES COURTHOUSE
                                        700 STEWART STREET
                                     SEATTLE, WASHINGTON 98101



ROBERT S. LASNIK
  DISTRICT JUDGE                                                                    (206) 370-8810



                                         October 30, 2019


   Daniel Kalish                                   Mark W. Robertson
   HKM Employment Attorneys LLP                    O’Melveny & Myers LLP (NY)
   600 Stewart Street, Suite 901                   Times Square Tower
   Seattle, WA 98101                               7 Times Square
                                                   New York, NY 10036

  Delivered Via CM/ECF

          RE:      Synoracki v. Alaska Airlines, Inc., et al., C18-1784RSL
                   Stipulated Protective Order


  Dear Counsel:

  On October 22, 2019, the Court received your proposed “Stipulated Protective Order.”
  Dkt. # 32.

  Pursuant to Fed. R. Civ. P. 26(c), protective orders may be entered to protect parties from
  annoyance, embarrassment, or undue burden or to protect confidential commercial
  information. Such protective orders may issue upon a showing of good cause.

  Although parties may agree on confidentiality among themselves, when they request that
  the Court be involved, the proposed order must be narrowly drawn, identifying both the
  type of information that is to be protected and, if not obvious, the reason such protection
  is warranted. The order must also comply with the applicable federal and local procedural
  rules.

  The agreed protective order submitted in this case is deficient because it is too broad and
  gives too much discretion to the parties to designate information as “confidential.” The
  order mentions types of information that may, in fact, be confidential, such as “trade
  secrets” and “research, technical, commercial, or financial information.” These categories
are exceptionally broad, however, and impose almost no limit on what corporate
documents the parties could deem confidential. In addition, the nature of the litigation - a
claim of discrimination under the Uniformed Services Employment and Reemployment
Rights Act of 1994 - does not make obvious how or why confidential information other
than personnel records would be at issue. Absent more information, the Court will not
approve the sweeping confidentiality provision drafted by the parties.

The agreed protective order received by the Court will remain lodged in the file, but will
not be entered. The parties may resubmit a proposed order if they remedy the deficiency
identified in this letter.


                                           Sincerely,


                                           A
                                           Robert S. Lasnik
                                           United States District Judge
